Per Curiam.
The question in this case relates to the construction of the words, “ taxes raised * * * for * * * town purposes ” in section 219-h, subdivision 4, of the Tax Law. In our opinion these words refer to taxes for town expenses levied throughout the town and exclude taxes levied by districts (which may be called “ district taxes ”) and also exclude highway taxes. We regard “ district taxes ” as analogous to village taxes. If a second village were included within the town it is hardly arguable that the village taxes in such second village could be included within the meaning of “ taxes raised * * * for * * * town purposes.” Taxes for highway purposes are applicable in general only to parts of the town and are not for town purposes generally. We, therefore, confine the content of the phrase as above stated.
All concur. Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.
Judgment modified by awarding plaintiff the sum of $1,430.60, with interest on $1,318.07 from November 1, 1933, and as modified affirmed, with costs to the appellant.